DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment received on 04 April 2022 has been acknowledged and entered.
Claims 1-10 and 13 have been amended.  
Claims 11 and 12 have been canceled.
No new claims have been added.
Claims 1-10 and 13 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 27 June 2022 with regards to the rejection of claims 1-10 and 13 under 35 U.S.C. 101, have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, pages 11-12) that in view of the foregoing amendments to claim 1, Applicant submits that it is not directed to an abstract idea such as a method of organizing human activity.  Further, in claim 1, operational information of the machine tool is collected by the operational information obtaining part of the use monitoring device, and the collected operational information is transmitted to the management device via the operational information transmission part. The transmitted operational information is analyzed by the information analysis part of the management device, whereby production technology information is extracted. The extracted production technology information is stored and accumulated in the production technology information storage, so that versatile and highly reliable production technology information is accumulated in the production technology information storage of the management device. Further, the user can utilize this useful reliable production technology information (see paragraph [0110] of the specification). Thus, claim 1 is directed to a machine tool management system that is improved so as to accumulate versatile and highly reliable production technology information and allow the user to utilize this useful production technology information.  
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that claim 1 as a whole recites a method of organizing human activity because the limitations as currently drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations by managing personal behavior or relationships or interactions between people and/or commercial or legal interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), but for the recitation of generic computer components. That is, other than reciting “a use monitoring device”(including parts) and “a management device” (including parts), nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal interactions.  For example, but for the “a use monitoring device”(including parts) and “a management device” (including parts) language, “obtaining,” “storing,” ”transmitting,” “obtaining,” “storing,” “transmitting,” “receiving,” “calculating,” “charging,” “receiving,” “analyzing,” “storing,” “requesting,” “receiving,” “transmitting,” and “calculate” in the context of this claim encompasses the user storing data, receiving data, and analyzing data/calculating fees.
Further, the computer components (including parts) are recited at a high-level of generality and are merely invoked as tools to perform the abstract idea.  Lastly, the claims do not provide an inventive concept by providing a technical solution to a technical problem by improving the overall performance of the machine tool management system or another technical field.  For instance, one of ordinary skill in the art would not recognize a system with improved functionality, but would clearly recognize a business solution to a business problem.  The Examiner suggests establishing a clear nexus between the claim language and the improvement to the system or a technology.  For instance, the claims should show how or why the mechanisms/processes improves the overall performance of the machine tool management system or technical field.   
Applicant argues (in REMARKS, page 12) that in view of the foregoing, claim 1 is not directed to a patent-ineligible abstract idea but instead provides a fully patent-eligible “inventive concept” under 35 U.S.C. § 101. Additionally, each of claims 2-10 and 13 depends from claim 1, and therefore also recite patent eligible subject matter. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the claim rejections under 35 U.S.C. § 101.
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
Applicant's arguments filed 27 June 2022 with regards to the rejection of claims 1-10 and 13 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, page 14) that it is not seen that the cited prior art addresses these issues, let alone discloses or suggests each of features 1) to iv) noted above, and therefore the anticipation and obviousness rejections must be withdrawn, as explained in greater detail below.  With respect to the anticipation rejection, Sugita fails to disclose or suggest each of elements i) to iv) of claim 1 noted above. Claims 3-4, 9, and 13 depend from claim 1, and therefore Applicant respectfully requests reconsideration and withdrawal of the anticipation rejections based on Sugita.  Turning to the issue of obviousness, none of Winch, Prestidge, Lange, and Kreidler cure the deficiencies of Sugita noted above. Accordingly, claim 1, as well as claims 2-10 and 13 depending therefrom, are patentable of the cited references.
In response to Applicant’s arguments, the Examiner respectfully notes that Winch et al discloses in [0029], Monitoring means 10 can monitor many aspects of equipment 26 including, but not limited to, vibration level, vibration severity level, operating speed, operating torque, operating temperatures, operating pressure, operating deflection, operating time, operating noise level, and the number of parts produced to calculate the equipment usage fee); [0042]Transmitting means 16 is a connection to a network, such as the Internet, so that the equipment usage data can be transmitted from monitoring means 10 to remote location 18); [0041] A storage means 20 is connected to monitoring means 10 for storing the equipment usage data created by monitoring means 10); and [0035;]The wireless monitoring sensors provide real-time feedback to remote location 18).  Further, Kreider et al. discloses in [0019], serving an operator of a machine tool, wherein the machine tool comprises a control system equipped for communicating over a network with a host system. The method comprises the steps of receiving a request for content from the control system, receiving an identifying code from the control system, identifying a price for the requested content, delivering the requested content; and charging the operator of the machine tool the identified price, also see Abstract, ([0003],[0014], [0016]).  Therefore, it would have been obvious to invention of Sugita and Winch et al. to include the technology/content received from machine tools as taught by Kreidler et al. to provide knowledge-based performance improvement in machine tools to customer (Kreidler et al.: 0005)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a usage information obtaining part,” “a usage information storage,” “an operational information obtaining part,” “an operational information storage,” “an operational transmission part,” “a usage information receiving part,” “a use fee calculation part,” “a settlement processing part,” “an operation information receiving part,” “an information analysis part,” “a production technology storage,” “a production technology information request part,” “a production technology information request receiving part,” and “a production technology information transmission part” in claim 1;
	“a settlement processing part” in claim 2;
“a user registration application part,” “a user registration processing part,” and “an identification information transmission part” in claim 3; 
“a sensor information obtaining part,” “a sensor information transmission part,”  “a sensor information receiving part,” and “a sensor information storage” in claim 9;
“an abnormality judgment part” and “an abnormal signal transmission part” in claim 10;  and
“a use permission request part,” “a use permission processing part,” “a permissibility judgment part,” and “a permissibility transmission part” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claims 1-10 and 13 are directed to a system (i.e., a machine).  Therefore, claims 1-10 and 13 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1 substantially recites:  obtaining, as usage information, information on usage of the machine tool; storing the usage information obtained; transmitting the usage information stored; obtaining, as operational information relating to an operational status of the machine tool, one or more selected from among data on cutting speed, feed speed, workpiece material, tool material, spindle rotation speed, and tool life from the machine tool; storage storing the obtained operational information; and transmitting the operational information stored; receiving the usage information transmitted; calculating, as a use fee, a cost corresponding to the usage of the machine tool based on the received usage information;  charging the calculated use fee to the user; receiving the operational information transmitted;  analyzing the received operational information to extract production technology information;  storing the extracted production technology information, requesting permission to use the production technology information stored, receiving request, transmitting, based on the received request, corresponding production technology information stored to provide the corresponding production technology information, and calculate a use fee by adding an additional fee to the use fee corresponding to the usage of the machine tool according to use/non-use of the production technology information.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claims 1, as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. Claim 1 recites the additional elements of: “a machine tool management system,” “at least one machine tool,” “a use monitoring device,” “a management device,” “Internet,” “a usage  information obtaining part,” “a usage information storage,” “an operational information obtaining part,” “an operational information storage,” “an operational transmission part,” “a usage information receiving part,” “a use fee calculation part,” “a settlement processing part,” “an operation information receiving part,” “an information analysis part,” “a production technology storage,” “a production technology information request part,” “a production technology information request receiving part,” and “a production technology information transmission part”.  The additional elements of the computer system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional element of the “use monitoring device” (including: “a usage  information obtaining part,” “a usage information storage,” “an operational information obtaining part,” “an operational information storage,” “an operational transmission part”) and “the management device” (including: “a usage information receiving part,” “a use fee calculation part,” “a settlement processing part,” “an operation information receiving part,” “an information analysis part,” “a production technology storage,” “a production technology information request part,” “a production technology information request receiving part,” and “a production technology information transmission part”) for “receiving/obtaining/transmitting/requesting” information; “storing” information; and “calculating/charging a use fee”, is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the  “use monitoring device” and “the management device” for “receiving/obtaining/transmitting/requesting information” and “calculating/charging a use fee” is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Paragraphs [0063], and [0066]-[0067] of the present Specification discloses that the additional elements (i.e. use monitoring device) comprise a typical computer (e.g. the functions of parts listed above are performed by appropriate software) that are configured to perform generic computer functions (i.e. storing data, receiving data, and analyzing the received data based on the stored data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. leasing/renting machinery); Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the: “a machine tool management system,” “at least one machine tool,” “a use monitoring device,” “a management device,” “Internet,” “a usage  information obtaining part,” “a usage information storage,” “an operational information obtaining part,” “an operational information storage,” “an operational transmission part,” “a usage information receiving part,” “a use fee calculation part,” “a settlement processing part,” “an operation information receiving part,” “an information analysis part,” “a production technology storage,” “a production technology information request part,” “a production technology information request receiving part,” and “a production technology information transmission part” in claim 1 to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and merely indicating insignificant extra-solution activity cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
 	Dependent claim 2, recites “charging the use fee to the user;” and “settlement of the use fee charged…” which is further directed to a method of organizing human activity as described in claim 1.  Further, the recitation of “a settlement processing part” is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 2 is patent ineligible. 
	Dependent claim 3, recites “applying for registration of the user…”; and “processing of registering the user…”; and “transmitting identification information for the registered user…”  which is further directed to a method of organizing human activity as described in claim 1.  Further the “transmitting” limitation is just mere data gathering, characterized as transmitting or receiving data over a network and insignificant post-solution activity.  Still further,  the recitations of “a user registration application part,” “a user registration processing,” and “an identification information transmission part” are other computer components recited at a high-level of generality and are merely invoked as tools to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 3 is patent ineligible.  
 	Dependent claim 4, recites “obtain the information on the usage of the machine tool inclusive of information on usage of the associated facility and function…” which is further directed to a method of organizing human activity as described in claim 1. Further the “obtain” limitation is just mere data gathering, characterized as transmitting or receiving data over a network and insignificant post-solution activity.  Still further,  the recitations of “an automatic programming apparatus,” “an interactive programming apparatus,” “a special cycle function,” “a tool measurement system,” and “a workpiece measurement system” are other computer components recited at a high-level of generality and are merely invoked as tools to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 3 is patent ineligible.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 4 is patent ineligible. 
Dependent claim 5, recites “a turning mechanism as a basic mechanism…” and “obtain” the information on the usage of the machine tool inclusive of information on usage of the additional mechanism…” which is further directed to a method of organizing human activity as described in claim 1.  Further the “obtain” limitation is just mere data gathering, characterized as transmitting or receiving data over a network and insignificant post-solution activity.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 5 is patent ineligible.  
Dependent claim 6, recites ”a milling mechanism as a basic mechanism…”; and “transmit the information on the usage of the machine tool inclusive of information on usage of the additional mechanism…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 6 is patent ineligible. 
 	Dependent claim 7, recites “main mechanism performing machining and a peripheral mechanism…”; and “obtain the information on the usage of the machine tool inclusive of information on usage of the peripheral mechanism…” which is further directed to a method of organizing human activity as described in claim 1. Further the “obtain” limitation is just mere data gathering, characterized as transmitting or receiving data over a network and insignificant post-solution activity.  Still further, the recitations of “a robot” and “a workpiece loading/unloading apparatus” are other computer components recited at a high-level of generality and are merely invoked as tools to perform the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 7 is patent ineligible. 
	Dependent claim 8, recites “obtain the information on the usage of the machine tool inclusive of information on usage of the peripheral mechanism…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 7 is patent ineligible. 
 Dependent claim 8, recites “transmit the information on the usage of the machine tool inclusive of information on usage of the accessory instrument…” which is further directed to a method of organizing human activity as described in claim 1.  Further the “obtain” limitation is just mere data gathering, characterized as transmitting or receiving data over a network and insignificant post-solution activity.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 7 is patent ineligible. 
Dependent claim 9, recites “detecting a status”; and “obtaining the information…” ; and “receiving the information…”… which is further directed to a method of organizing human activity as described in claim 1.  Further the “obtaining” and “receiving” limitations are just mere data gathering, characterized as transmitting or receiving data over a network and insignificant post-solution activity.  Still further, the recitations of “sensors,” “sensor information obtaining part,” “a sensor information transmission part,” and “a sensor information storage” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 9 is patent ineligible. 
Dependent claim 10, recites “analyzing the information obtained…”, “judge whether the machine tool has an abnormality or whether the machine tool is predicted to fall into a state of having an abnormality, and when it is confirmed that the machine tool has an abnormality or when the machine tool is predicted to fall into the state of having an abnormality, “transmitting a signal relating to the abnormality…” which is further directed to a method of organizing human activity as described in claim 1.  Further the “transmitting” limitation is just mere data gathering, characterized as transmitting or receiving data over a network and insignificant post-solution activity.  Still further, the recitations of “an abnormality judgment part” and “an abnormality signal transmission part” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 10 is patent ineligible. 
Dependent claim 13, recites “requesting permission to use the machine tool, and when obtaining the permission… and making the machine tool operational’; and when receiving a signal requesting permission to use the machine tool … recognizing the user and execute a processing of judging permissibility and sending a reply…” and “sending a result…” which is further directed to a method of organizing human activity as described in claim 1.  Further the “obtaining “ and “sending” limitations are just mere data gathering, characterized as transmitting or receiving data over a network and insignificant post-solution activity.  Still further, the recitations of “a use permission request part,” “a use permission processing part,” a use permission processing part and rand “a permissibility judgment part,” and “a permissibility transmission part” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 13 is patent ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (JP 2002318970 A) in view of Winch et al. (US PG Pub. 2004/0176965 A1) and Kreidler et al. (US PG Pub. 20030014322 A1).
As per claim 1, Sugita discloses a machine tool management system, comprising: 
at least one machine tool having attached thereto a use monitoring device having a communication function for connecting to Internet (Sugita: [0002]The manufacturer factory reception in both directions A, B and a communication line 40 (e.g., the Internet or the telephone line). The user, in addition to the A, B can be factory), 

the machine tool being disposed at a location available to a specified or unspecified user (Sugita [0007]-[0008] The machine tool 30a, user A which is installed at the factory. Furthermore, the machine tool 30b, user B which is installed at the factory. The manufacturer factory reception in both directions A, B and a communication line 40 (e.g., the Internet or the telephone line). The user, in addition to the A, B can be factory. Furthermore, the same machine tool can be provided in a plurality of the user. In this case, each of the machine tool can be controlled individually, collectively); and 

a management device connecting to the Internet and communicating with the use monitoring device (Sugita: [0007], Furthermore, in the device 11, for example, a user (A, B) of a factory or plant identification number, machine tool 30a, 30b are operable for permitting use (use) ID or, machine tool 30a, 30b of the history of the operating condition of a customer management database 13, capable of reading and writing. Furthermore, in the device 11, a communication I/F14 is connected, via a communication line 40, for example, terminal 20a, 20b and capable of transmitting and receiving data), 
the use monitoring device being configured to transmit information on usage of the machine tool to the management device (Sugita: [0012]: Terminal 20a, which is transmitted from the control device 10 receives an index of charge and use, the indicator 24a, as shown in fig. 7 a charge indicator display screen is displayed. The charge indicator on the display screen using, for example, use of a grinding machine and permission condition A, its use permission condition corresponding to the charge for the use of the index ({grinding machine of the charge for the use of the index A per 1}). Next, on the display unit 24a, as shown in fig. 8, the charge for the use of the index used in grinding machine and permission condition A is used to select whether the selection menu is displayed. The user, in this selection screen, display unit 24a of the charge indicator is displayed on a display screen in a grinding machine used index of charge to determine whether A is used); and 

the management device being configured to calculate, as a use fee, a cost corresponding to the usage of the machine tool received from the use monitoring device, and then execute a processing of charging the calculated use fee to the user (Sugita: [0011] Furthermore, the calculated using index of charge is transmitted to the terminal 20a (of fig. 3 (3)). For example, the set charge on base 12 {rate per rotation of the spindle 1} is stored, the control device 10, which is received from the terminal device 20a {1 min of the temporary operation of the number of revolutions of the main shaft ()} of the temporary operation using the operation state information, for example, by use of the formula for calculating an index of charge A grinding machine) also see [0020]-[0021]).   
	
Sugita does not explicitly disclose the machine device having parts, however, Winch et al. discloses: 
a usage information obtaining part obtaining, as usage information, information on usage of the machine tool (Winch et al.:[0035] The display can show feedback from monitoring means 10 to the customer, such as the current level of usage and any discount or penalty that is currently being applied to the equipment usage fee based on the current usage of equipment 26); 
a usage information storage storing the usage information obtained by the usage information obtaining part (Winch et al.: [0041] A storage means 20 is connected to monitoring means 10 for storing the equipment usage data created by monitoring means 10); 
a usage information transmission part transmitting the usage information stored in the usage information storage to the management device (Winch et al.: [0042]Transmitting means 16 is a connection to a network, such as the Internet, so that the equipment usage data can be transmitted from monitoring means 10 to remote location 18); 
an operational information obtaining part obtaining, as operational information relating to an operational status of the machine tool (Winch et al.: [0029] Monitoring means 10 can monitor many aspects of equipment 26 including, but not limited to, vibration level, vibration severity level, operating speed, operating torque, operating temperatures, operating pressure, operating deflection, operating time, operating noise level, and the number of parts produced to calculate the equipment usage fee), 
one or more selected from among data on cutting speed, feed speed, workpiece material, tool material, spindle rotation speed, and tool life from the machine tool (Winch et al.: [0028]-[0029], If the owner of the press determines that the higher the strokes per minute, the faster the press will depreciate, then the owner can apply different increasing amounts of fees for use of the press from depreciation level 1 to depreciation level 4);and [0015] depreciated (tool life); 
an operational information storage storing the obtained operational information (Winch et al.: [0041] A storage means 20 is connected to monitoring means 10 for storing the equipment usage data created by monitoring means 10); and 
an operational information transmission part transmitting the operational information stored in the operational information storage to the management device (Winch et al.: [0042],[0029] A transmitting means 16 is connected to monitoring means 10 for transmitting the equipment usage data from monitoring means 10 to remote location 18); and
            the management device being configured to calculate including:  a usage information receiving part receiving the usage information transmitted from the usage information transmission part (Winch et al.: [0042] A transmitting means 16 is connected to monitoring means 10 for transmitting the equipment usage data from monitoring means 10 to remote location 18. Transmitting means 16 is a connection to a network, such as the Internet, so that the equipment usage data can be transmitted from monitoring means 10 to remote location 18 where the equipment usage fee can be calculated at remote location 18);
            a use fee calculation part calculating, as a use fee, a cost corresponding to the usage of the machine tool based on the received from the use monitoring device usage information (Winch et al.: [0037],[0033]; A calculating means 14 is connected to comparing means 12 for calculating the equipment usage fee) and 
then execute a settlement processing of part charging the calculated use fee to the user (Winch et al.: [0017] Also, the owner can unlock or authorize the equipment from a remote location upon payment of the fee for usage of the equipment by the renter or the renter agreeing to use the equipment in a manner authorized by the owner);
            an operational information receiving part receiving the operational information transmitted from the operational information transmission part (Winch et al.: [0035;]The wireless monitoring sensors provide real-time feedback to remote location 18), 
            an information analysis part analyzing the received operational information to extract production technology information (Winch et al.: [0044] The equipment is monitored either by being directly connected to a monitoring device or using wireless monitoring sensors with the equipment which provides real-time feedback to a remote location. The third step of the method is creating equipment usage data (60) based on the monitoring of the equipment. The equipment usage data is based on the type of usage of the equipment such as the usage speed of the equipment and any negative effects caused by running the equipment at that particular speed in combination with the amount of usage of the equipment.); and
            a production technology information storage storing the extracted production technology information (Winch et al.: [0044] The equipment is monitored either by being directly connected to a monitoring device or using wireless monitoring sensors with the equipment which provides real-time feedback to a remote location. The third step of the method is creating equipment usage data (60) based on the monitoring of the equipment. The equipment usage data is based on the type of usage of the equipment such as the usage speed of the equipment and any negative effects caused by running the equipment at that particular speed in combination with the amount of usage of the equipment.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the settlement means/payment feature, as well as, the real time operational feedback form the usage data as taught by Winch et al. in order provide continued use of the equipment to the customer.
          Sugita in view of Winch et al. does not explicitly disclose, however Kreidler et al. discloses:
the use monitoring device further including a production technology information request part requesting permission from the management device to use the production technology information stored in the production technology information storage, (Kreidler et al.: [0019] A further aspect of the present invention is directed to a method for serving an operator of a machine tool, wherein the machine tool comprises a control system equipped for communicating over a network with a host system. The method comprises the steps of receiving a request for content from the control system, receiving an identifying code from the control system, identifying a price for the requested content, delivering the requested content; and charging the operator of the machine tool the identified price)
            the management device further including:  a production technology request receiving part receiving request from the production technology information request part (Kreidler et al.:[0020] An aspect of the present invention also provides for a method for delivering automation engineering services content over a network to a customer. This method comprises the steps of making the automation engineering services content available for retrieval over the network by the customer, making available an automation engineering services software tool for retrieval over the network by the customer, delivering the automation engineering services software tool over the network to the customer in response to a request and delivering automation engineering services content to be operated upon by the software tool.)
a production technology information transmission part transmitting, based on the received request, corresponding production technology information stored in the production technology information storage to the use monitoring device to provide the corresponding production technology information to the use monitoring device, and (Kreidler et al. :0013]-[0014] The system and method provide an open application programmer interface (API) for users and manufacturers, allowing recipients of the service and software, provided according to the system and method of the present invention, to customize the content and know-how they obtain from the content provider. The service and software content made available to customers according to the present invention includes, without limitation, machine services, machine performance, workpiece services, data management, and electronic sales (e-sales); and provide machine tool commissioning services (e.g., computer-aided runoff ("CAR") and disturbance analysis in connection with servicing of the machine tool. Variance in results from cyclically performed CAR measurements can also be obtained. Moreover, data from the controller (e.g., handled by NC programs) may be visualized or otherwise processed to reveal weaknesses in the machine tool earlier than previously available); and 
            the use fee calculation part of the management device being configured to calculate a use fee by adding an additional fee to the use fee corresponding to the usage of the machine tool according to use/non-use of the production technology information. (claim 17, providing access to data derived from the database entry for a fee).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Winch et al. to include the technology/content received from machine tools as taught by Kreidler et al. to provide knowledge-based performance improvement in machine tools to customer (Kreidier et al.:[0005]).
As per claim 2, Sugita in view of Winch et al. and Seidler et al. discloses the machine tool management system according to claim 1.  Sugita does not explicitly disclose, however, Winch et al. discloses:
wherein the use monitoring device includes a settlement processing part charging the use fee to the user (Winch et al.: [0017] Also, the owner can unlock or authorize the equipment from a remote location upon payment of the fee for usage of the equipment by the renter or the renter agreeing to use the equipment in a manner authorized by the owner);; and 
the settlement processing part of management device is configured to make settlement of the use fee charged to the user, by executing a processing in cooperation with the settlement processing part of the use monitoring device (Winch et al.: [0017].  Also, the owner can unlock or authorize the equipment from a remote location upon payment of the fee for usage of the equipment by the renter or the renter agreeing to use the equipment in a manner authorized by the owner).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the payment feature as taught by Winch et al. in order provide continued use of the equipment to the customer.

As per claim 9, Sugita in view of Winch et al. and Seidler et al. discloses the machine tool management system according to claim 1.  Sugita further discloses, wherein: 
the machine tool has provided therein various sensors each detecting a status of the machine tool (Sugita:  [0010] The terminal device 20a, to monitor the operation state at the time of temporary operation. For example, a spindle motor of a grinding machine A is provided on the encoder (not shown) is used, {temporary operation of the number of revolutions of the main shaft 1 min} is detected, as the operation state information of the temporary operation is transmitted to the control device 10 (of fig. 3 (1)).  Furthermore, as the operating state information of the temporary operation, grinding machine not only of various detection signals A, an input screen and temporary operating conditions include a temporary operating conditions); and 
Sugita does not explicitly disclose, however, Seidler et al. discloses:
the use monitoring device includes: a sensor information obtaining part obtaining, as sensor information, output from the various sensors, a sensor information storage storing the sensor information obtained by the sensor information obtaining part ([0034][0040];  and a sensor information transmission part transmitting the sensor information stored in the sensor information storage to the management device; and  management device includes: a sensor information receiving part receiving the sensor information transmitted from the sensor information transmission part ([0034][0040]); and a sensor information storage storing the sensor information received by the sensor information receiving part ([0034]. an automation software and services content provider operating a host or server system in communication over a public network, such as the internet, with a client automation system. The embodiment is described by way of an example involving, on the client side, a machine tool having a control system comprising a control kernel (e.g., a numerical control kernel or "NCK"), an operating system such as a suitable version of Microsoft Windows.RTM. which performs real-time control and is in communication, via the NCK, with the effector hardware of the machine tool and which receives data obtained via appropriate sensors in the machine tool, and a HMI ("human machine interface") running on the operating system. In this example, communication occurs over the Internet, and the subset of the Internet known as the World-Wide Web, or "web". Other client configurations are also possible within the scope of the invention, as are other public networks and approaches for transferring information via such networks. In the illustrated example, a conventional browser, such as Internet Explorer.RTM. or Netscape Navigator.RTM. runs on the client operating system, and communicates with the host by downloading web pages from the host and transferring user data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Winch et al. to include the sensors as taught by Kreidler et al. to provide knowledge-based performance improvement in machine tools to customer based on retrieved data (Kreidier et al.:[0005]).
As per claim 13, Sugita in view of Winch et al. and Seidler et al. discloses the machine tool management system according to claim 1.  Sugita further discloses wherein: 
the machine tool is disposed at a location available to an unspecified user ([0009]; 
the use monitoring device further includes:  a use permission request part requesting permission from the management device to use the machine tool ([0014]-[0015], and 
a use permission processing part making the machine tool operational 
when obtaining the permission from the management device ([0015]); and 
the management device further, includes: a permissibility judgment part executing, when receiving a signal requesting permission to use the machine tool from the use permission request part of the use monitoring device, a processing of recognizing the user and judging permissibility; and a permissibility transmission part sending a result of judgment by the permissibility judgment part to the use monitoring device ([0016]).
The Examiner interprets the unspecified user to be any worker from a  manufacturing facility/factory as described by Applicant’s specification.
Further Kreidler et al. discloses in requesting permission from the  control system in  [0019] A further aspect of the present invention is directed to a method for serving an operator of a machine tool, wherein the machine tool comprises a control system equipped for communicating over a network with a host system. The method comprises the steps of receiving a request for content from the control system, receiving an identifying code from the control system, identifying a price for the requested content, delivering the requested content; and charging the operator of the machine tool the identified price). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Winch et al. to include the permission to access control system and technology/content from machine tools as taught by Kreidler et al. to provide knowledge-based performance improvement in machine tools to customer (Kreidler et al.:[0005]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita (JP 2002318970 A) in view of Winch et al. (US PG Pub. 2004/0176965 A1) in further view of Kreidler et al. (US PG Pub. 20030014322 A1) as applied to claim 1 above further in view of (US PG Pub. 2004/0176965 A1) in further view of Kreidler et al. (US PG Pub. 20030014322 A1) and Official Notice.
As per claim 3, Sugita in view of Winch et al. and Seidler et al. discloses the machine tool management system according to claim 1. Sugita further discloses an identification information transmission part executing a processing of transmitting identification information for the registered user to the use monitoring device ([0013]: Control device 10, and is used to receive information applied, permitting use ID is determined. Furthermore, the determined ID and permitting use, permits the use of a machine tool corresponding to the ID customer use permission conditions are stored in a database management. Furthermore, ID information including use permission is transmitted to the terminal device 20a (of fig. 3 (5)). The terminal device 20a, and permits the use of ID information is received, the indicator 24a, as shown in fig. 9, ID is displayed on a display unit 24a permitting use; also see claim 3).  
Sugita does not explicitly disclose a user registration application part applying for registration of the user ## with the management device; and the management device includes: a user registration processing part executing a processing of registering the user based on application from the user registration application part.  
However, the Examiner takes Official Notice that it is old and well known to provide rental applications or registration applications for leases/rentals for the convenience of not having to fill out paper forms.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Winch et al. and Seidler et al. to include a registration application for the convenience of electronically processing a user’s application. 

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (JP 2002318970 A) in view of Winch et al. (US PG Pub. 2004/0176965 A1) in further view of Kreidler et al. (US PG Pub. 20030014322 A1) as applied to claim 1 above further in view of Prestidge et al. (US PG Pub. 20090028286 A1). 
As per claim 4, Sugita in view of Winch et al. and Seidler et al. discloses the machine tool management system according to claim 1.  Sugita further discloses wherein: 
            the machine tool has provided therein associated facility and function to be used in machining performed with the machine tool (Sugita:  [0008]: Maker is provided on the side of the control device 10, as shown in fig. 2, is provided with a processing device 11. In the device 11, for example, a machine tool 30a, 30b of the set charge time are stored, and a base charge 12 is set, is connected to the read/write enable. Furthermore, in the device 11, for example, a user (A, B) of a factory or plant identification number, machine tool 30a, 30b are operable for permitting use (use) ID or, machine tool 30a, 30b of the history of the operating condition of a customer management database 13, capable of reading and writing); and 
the use monitoring device is configured to obtain the information on the usage of the machine tool inclusive of information on usage of the associated facility and function (Sugita: [0008]: Maker is provided on the side of the control device 10, as shown in fig. 2, is provided with a processing device 11. In the device 11, for example, a machine tool 30a, 30b of the set charge time are stored, and a base charge 12 is set, is connected to the read/write enable. Furthermore, in the device 11, for example, a user (A, B) of a factory or plant identification number, machine tool 30a, 30b are operable for permitting use (use) ID or, machine tool 30a, 30b of the history of the operating condition of a customer management database 13, capable of reading and writing. Furthermore, in the device 11, a communication I/F14 is connected, via a communication line 40, for example, terminal 20a, 20b and capable of transmitting and receiving data. The terminal device 20a, processing unit 22a is provided. In the treatment device 22a, for example, such as a keyboard for inputting 25a and working conditions, (e.g., number of revolutions of the main shaft) operating condition or conditions of the screen of the monitor supporting input such as a display unit 24a is connected).  
Sugita does not explicitly disclose, however, Winch et al. discloses:
usage information obtaining part of use monitoring device. (Winch et al.:[0035] The display can show feedback from monitoring means 10 to the customer, such as the current level of usage and any discount or penalty that is currently being applied to the equipment usage fee based on the current usage of equipment 26). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Kreidler et al. and Prestidge et al. to include the usage information  for machine tools/durable goods equipment as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 
Sugita in view of Winch et al. and Kreidler et al. does not explicitly disclose, however, Prestidge et al. discloses Winch et al. discloses:
one or more selected from among an automatic programming apparatus, an interactive programming apparatus, a special cycle function, a tool measurement system, and a workpiece measurement system (Prestidge et al.: [0018] For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer; also see [0038],[0047],[0004],[0006]).  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Winch et al. and Kreidler et al. to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage of the measurement probe system (Prestidge et al.: [0037])
As per claim 5, Sugita in view of Winch et al. and Seidler et al. discloses the machine tool management system according to claim 1.  Sugita does not further disclose, however, Prestidge et al. discloses: 
the machine tool includes a turning mechanism as a basic mechanism (Prestidge et al. [0018] For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer); and 

the machine tool includes, as an additional mechanism, one or more mechanisms selected from among a tailstock mechanism, a steady rest mechanism, a milling mechanism, second and subsequent tool rests, second and subsequent spindle mechanisms, and a coolant mechanism (Prestidge et al.: [0018] For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer; also see [0038],[0047],[0004],[0006]).  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage of the measurement probe system (Prestidge et al.: [0037])

Sugita in view of Prestidge et al. does not explicitly disclose, however, Winch et al. discloses:
the usage information obtaining part of the use monitoring device is configured to transmit the information on the usage of the machine tool inclusive of information on usage of the additional mechanism to the management device (Winch et al. [0027] The apparatus used to calculate the equipment usage fee can be used with presses, or other durable goods and/or tools used in the machine industry, vehicles, hand tools, electronic devices, mechanical devices, or any other device where the calculation of a usage fee would be desired based on the type and amount of use of the equipment and not only on the amount of time the equipment is utilized. The apparatus is utilized to determine which of the particular depreciation levels (thresholds) the equipment usage is within and based on the depreciation level for which the equipment use is within, a fee will be applied to the amount of usage within that particular depreciation level).  The Examiner interprets this to mean Winch et al. charges a usage fee for any machine tool and related mechanisms/add-ons.  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of machine tool usage fee system of Sugita in view of Prestidge et al.’s machine tool add-on usage fee system to include the calculating of a usage fee for machine tools/durable goods equipment and additional mechanical devices as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 

As per claim 6, Sugita in view of Winch et al. in view of Seidler et al. and Prestidge et al. discloses the machine tool management system according to claim 4.  Sugita further discloses, wherein:
the machine tool includes a milling mechanism as a basic mechanism ([0009: Next, control device 10 for processing, and the procedure of the processing shown in fig. 3, is explained by referring to a display example shown in figs. 4-14. In this embodiment the machine tool 30a A is used as an explanation on a grinding machine. A grinding machine used by a manufacturer to rent from user A (e.g., A) a factory installed on the terminal device 20a); and 
Sugita does not explicitly disclose, however, Prestidge et al. discloses: 
the machine tool includes, as an additional mechanism, one or more mechanisms selected from among a rotating shaft other than a tool spindle, a mechanism associated with a U-shaft of the tool spindle, a workpiece clamping mechanism, and a coolant mechanism  (Prestidge et al.: [0018], Advantageously, step (i) comprises fitting the measurement probe system to a machine tool. For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer. The method may also comprise the step of determining co-ordinate position data using the output of the measurement probe and the positional (X,Y,Z) information of the machine tool). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage (Prestidge et al.: [0037]). 
Sugita in view of Prestidge et al. does not explicitly disclose, however, Winch et al. discloses:
the usage information obtaining part of the use monitoring device is configured to obtain the information on the usage of the machine tool inclusive of information on usage of the additional mechanism (Winch et al. [0027] The apparatus used to calculate the equipment usage fee can be used with presses, or other durable goods and/or tools used in the machine industry, vehicles, hand tools, electronic devices, mechanical devices, or any other device where the calculation of a usage fee would be desired based on the type and amount of use of the equipment and not only on the amount of time the equipment is utilized. The apparatus is utilized to determine which of the particular depreciation levels (thresholds) the equipment usage is within and based on the depreciation level for which the equipment use is within, a fee will be applied to the amount of usage within that particular depreciation level).  The Examiner interprets this to mean Winch et al. charges a usage fee for any machine tool and related mechanisms/add-ons.  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of machine tool usage fee system of Sugita in view of Prestidge et al.’s machine tool add-on usage fee system to include the calculating of a usage fee for machine tools/durable goods equipment and additional mechanical devices as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 
 

As per claim 8, Sugita in view of Winch et al. and Kreidler et al. discloses the machine tool management system according to claim 1.  Sugita does not further disclose, however, Prestidge et al. discloses:
wherein: 
one or more selected from among a chuck, a soft jaw, a tool holder, a throw-away tip, and a detachable measurement instrument as an accessory instrument to be used in machining performed with the machine tool is provided around the machine tool (Prestidge et al.: [0018], Advantageously, step (i) comprises fitting the measurement probe system to a machine tool. For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer. The method may also comprise the step of determining co-ordinate position data using the output of the measurement probe and the positional (X,Y,Z) information of the machine tool). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. in view of Winch et al. in view of Kreidler et to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage (Prestidge et al.: [0037]) 
Sugita in view of Prestidge et al. does not explicitly disclose, however, Winch et al. discloses:
the usage information obtaining part of the use monitoring device is configured to obtain the information on the usage of the machine tool inclusive of information on usage of the accessory instrument (Winch et al. [0027] The apparatus used to calculate the equipment usage fee can be used with presses, or other durable goods and/or tools used in the machine industry, vehicles, hand tools, electronic devices, mechanical devices, or any other device where the calculation of a usage fee would be desired based on the type and amount of use of the equipment and not only on the amount of time the equipment is utilized. The apparatus is utilized to determine which of the particular depreciation levels (thresholds) the equipment usage is within and based on the depreciation level for which the equipment use is within, a fee will be applied to the amount of usage within that particular depreciation level).  The Examiner interprets this to mean any machine tool and related mechanisms.  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Kreidler et al. and Prestidge et al. to include the calculating of a usage fee for machine tools/durable goods equipment as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita (JP 2002318970 A) in view of Winch et al. (US PG Pub. 2004/0176965 A1) and Kreidler et al. (US PG Pub. 20030014322 A1) as applied to claim 1 above further in view of Prestidge et al. (US PG Pub. 20090028286 A1) and APALMES, “How It Works – Robot Loading”, Sept 23, 2008, todaysmachningworld.com, 9 pages.
As per claim 7, Sugita in view of Winch et al. and Kreidler et al. discloses the machine tool management system according to claim 1.  Sugita further discloses wherein: 
the machine tool includes a main mechanism performing machining ([0009: Next, control device 10 for processing, and the procedure of the processing shown in fig. 3, is explained by referring to a display example shown in figs. 4-14. In this embodiment the machine tool 30a A is used as an explanation on a grinding machine. A grinding machine used by a manufacturer to rent from user A (e.g., A) a factory installed on the terminal device 20a); and 
Sugita does not explicitly disclose, however, Prestidge et al. discloses: 
the machine tool includes as a peripheral mechanism provided around the main mechanism (Prestidge et al.: [0018], Advantageously, step (i) comprises fitting the measurement probe system to a machine tool. For example, such a step may comprise loading the measurement probe into the machine tool spindle or placing the measurement probe in an automated tool changer mechanism so that it can be automatically loaded into the machine tool spindle as and when required. The probe interface may also be physically attached to the machine tool in a suitable location and electrically interfaced to the appropriate control computer. The method may also comprise the step of determining co-ordinate position data using the output of the measurement probe and the positional (X,Y,Z) information of the machine tool). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Winch et al. and Seidler et al. to include the calculating of a usage fee for additional mechanisms as taught by Prestidge et al. to provide a lower cost option for the additional mechanism (add-on) by charging a fee for the usage (Prestidge et al.: [0037]). 

Sugita in view of Prestidge et al. does not explicitly disclose, however, Winch et al. discloses:
the usage information obtaining part of the use monitoring device is configured to obtain the information on the usage of the machine tool inclusive of information on usage of the peripheral mechanism (Winch et al. [0027] The apparatus used to calculate the equipment usage fee can be used with presses, or other durable goods and/or tools used in the machine industry, vehicles, hand tools, electronic devices, mechanical devices, or any other device where the calculation of a usage fee would be desired based on the type and amount of use of the equipment and not only on the amount of time the equipment is utilized. The apparatus is utilized to determine which of the particular depreciation levels (thresholds) the equipment usage is within and based on the depreciation level for which the equipment use is within, a fee will be applied to the amount of usage within that particular depreciation level).  The Examiner interprets this to mean any machine tool and related mechanisms.  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Kreidler et al. and Prestidge et al. to include the calculating of a usage fee for machine tools/durable goods equipment as taught by Winch et al. in order to provide durable goods producers a way to gain access to capital equipment needed for the venture by leasing equipment and charging a fee based on usage/depreciation (Winch et al.:[0006]). 
Sugita in view of Winch et al. in view of Kreidler et al. and Prestidge et al. does not explicitly disclose wherein the peripheral mechanism is one or more selected from among a robot and a workpiece loading/unloading apparatus.
However, APALMES discloses (on page 3, 1st paragraph) a robot arm with a gripper on the end can reproduce many of the same movements as a human arm and hand. Sometimes it can do more– lift a heavy part, for example. The robot can “learn” where to get the raw parts, how to place them in the workholding device, and where to put the completed parts. Then it goes through the same motions every time for every part, with no errors, no breaks, no time off, no leaving for another job. And it can learn to do similar operations for other parts run on the same machine. Or it can be redeployed to another machine in your shop. Or it could tend multiple machines.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita in view of Winch et al., Seidler et al., and Prestidge et al. to include a robot and/or loader/unloader as taught by APALMES in order to save a little time on each cycle thereby increasing production. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita (JP 2002318970 A) in view of Winch et al. (US PG Pub. 2004/0176965 A1) as applied to claim 1 above and further in view of Lange et al. (US PG Pub. 2012/0182029 A1).
As per claim 10, Sugita in view of Winch et al. and Seidler et al. discloses the machine tool management system according to claim 9.  Sugita further discloses wherein the management device includes:
an abnormality judgment part analyzing the sensor information received from the sensor information transmission part of the use monitoring device ([0010] The terminal device 20a, to monitor the operation state at the time of temporary operation. For example, a spindle motor of a grinding machine A is provided on the encoder (not shown) is used, {temporary operation of the number of revolutions of the main shaft 1 min} is detected, as the operation state information of the temporary operation is transmitted to the control device 10 (of fig. 3 (1)).  Furthermore, as the operating state information of the temporary operation, grinding machine not only of various detection signals A, an input screen and temporary operating conditions include a temporary operating conditions).
           Sugita does not explicitly disclose, however, Lange et al. discloses:
to judge whether the machine tool has an abnormality or whether the machine tool is predicted to fall into a state of having an abnormality (Lange et al.:[0034] Thus, an inventive apparatus cannot only be used to determine the missing of a tool or a breakage of a tool of a machine tool. Rather, the above defined apparatus can also be used to detect whether the inserted work piece is correctly positioned or whether the correct tool is available in the machine. [0021] In another aspect, the detector is operable to generate an alarm. In very simple versions of an inventive apparatus the detector outputs an acoustical and/or an optical alarm signal after the detection of a fault of the operation of the machine tool. This signal enables the operating personnel to control the operation state of the machine and to initiate respective counteractions. In machines which are designed for an automated or largely automated operation the detector supplies the detected fault to the monitoring system of the machine and the monitoring system automatically initiates the respective measures), and 
an abnormal signal transmission part transmitting a signal relating to the abnormality to the use monitoring device when the abnormality judgment part judges that the machine tool has an abnormality or that the machine tool is predicted to fall into the state of having an abnormality ([0021] In another aspect, the detector is operable to generate an alarm. In very simple versions of an inventive apparatus the detector outputs an acoustical and/or an optical alarm signal after the detection of a fault of the operation of the machine tool. This signal enables the operating personnel to control the operation state of the machine and to initiate respective counteractions. In machines which are designed for an automated or largely automated operation the detector supplies the detected fault to the monitoring system of the machine and the monitoring system automatically initiates the respective measures).  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugita to include the tool machine monitoring device as taught by Lange et al. in order to detect/monitor malfunctions and initiate respective measure (Lange et al. [0036]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Snatkin et al. “Production monitoring system development and modification”, March 4, 2015; Proceedings of the Estonian Academy of Sciences, 64, 4S, pages 567–580, discloses a real time production monitoring system used to offer an effective concept, which will help to provide an accurate overview of the shop floor activities by diverse information appearance and improve asset management, machinery utilization, and production process stability. 

2) “All About John Deere's Operations Center”, June 16, 2016; johndeere.com, 3 pages (hereinafter referred to as “John Deere”), discloses John Deere’s  Operations Center has more ways for you to turn your data into dollars. You can see agronomic data from your machine in near real-time, including average yield, total yield, average moisture, seeding variety and rates, and more. The Field Analyzer tool lets you compare these layers side-by-side. And you can easily share planting and yield data with trusted advisors and receive variable rate prescriptions from those advisors.

 3)  “Cloud Manufacturing As A Service | ProtoCAM:  Why 2016 Will Mark the Beginning of Manufacturing as a Service (MaaS)”; March 7, 2016; protocam.com, 3 pages (hereinafter referred to as “Protocam”), discloses as networks get faster and denser, machines will be able to provide more data about their statuses to the manufacturing cloud. This may include data on lifetime manufacturing history, error rates, service histories, upcoming reservations, manufacturing environmental conditions (vibration, etc.) and more. This data will encourage the development of programs to help manufacturers decide when and where to make their products.

However, neither Snatkin et al., John Deere, nor Protocam discloses or fairly teaches:
the use monitoring device further including a production technology information request part requesting permission from the management device to use the production technology information stored in the production technology information storage,
the management device further including: 
a production technology request receiving part receiving request from the production technology information request part, and 
a production technology information transmission part transmitting, based on the received request, corresponding production technology information stored in the production technology information storage to the use monitoring device to provide the corresponding production technology information to the use monitoring device


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628